Citation Nr: 0415521	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 RO decision that denied the 
veteran's claim of service connection for PTSD.

Further development is required in this case before actually 
deciding the appeal.  So, for the reasons explained below, 
the case must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, and 3.326(a)).  

Pursuant to VCAA, VA is obligated to make reasonable efforts 
in obtaining relevant records from private medical care 
providers.  38 C.F.R. § 3.159 (c) (1).  In his May 2001 
application for service connection for PTSD, the veteran 
identified "Dr. P" as a treatment provider.  He submitted 
the appropriate release of information form.  However, 
although the veteran signed this form, this form was 
incomplete and did not list Dr. P or the doctor's address.  
The Board is of the opinion that an attempt should be made to 
obtain these records, prior to appellate review. 

Accordingly the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should request the veteran to 
complete the appropriate release of 
information forming order to obtain the 
records from Dr. P., to include Dr. P's 
address.  

3.  Thereafter, the RO is requested to 
readjudicate the veteran's claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

	                      


